 



Exhibit 10.73
(NAVISITE LOGO) [b62803nib6280300.gif]
 
October 24, 2006
Monique Cormier
Vice President and General Counsel
NaviSite, Inc.
Dear Monique,
I am pleased to confirm that NaviSite’s Board of Directors has approved a
program to provide incentive compensation to members of NaviSite’s Executive
Team. As a key member of the company’s Executive Team you are eligible to
participate in this 2007 Executive Incentive Program.
Your fiscal 2007 annualized total target cash compensation is $245,000,
comprised of your base salary and target incentive. In addition, you have a
significant Over-Achievement bonus opportunity. Your FY 2007 compensation
package includes:

         
Base Salary (effective August 1, 2006)
  $ 190,000  
Target Incentive at 100% of Plan
  $ 55,000    
Over-Achievement Bonus Opportunity
  $ 25,000  

Your Target Incentive payment will be paid for performance up to 100% of plan
and will be based upon attainment of the weighted performance metrics as
outlined below:

                                                      %   % Weight  
     Performance Metric   Target   Achieve   Payout 75 %    
Corporate EBITDA
  $ 28,000,000 *     85 %     70 %        
 
            90 %     80 %        
 
            95 %     90 %        
 
            100 %     100 %   25 %    
Corporate Revenue
  $ 130,249,000       90 %     70 %        
 
            93 %     80 %        
 
            96 %     90 %        
 
            100 %     100 %

 

*   Excludes accrual for 2007 Executive Incentive Program

The Over-Achievement Bonus will be paid for achievement of Corporate EBITDA
between $28MM* and $32MM*. You must meet your individual on-plan EBITDA target
threshold to participate in the Over-Achievement Bonus. The over plan
achievement rate of an additional $4MM in EBITDA will be applied to your “Over
Achievement Bonus Opportunity” of $25,000. The percent payout of your
Over-Achievement Bonus will equal the percent achievement of the incremental
$4 million of Corporate EBITDA.
NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 



--------------------------------------------------------------------------------



 



(NAVISITE LOGO) [b62803nib6280300.gif]
 

             
 
  For example:   Corp EBITDA
$3MM / $4MM
75% x $25,000   = $31MM
= 75%
= $18,750

As with any compensation plan, NaviSite reserves the right to make changes to
the 2007 Executive Incentive plan as needed. For example, if the business
changes as the result of a major acquisition or disposition, plan targets may be
revisited.
The intent of this plan is to provide exceptional compensation opportunity in
return for exceptional results, and it reflects the confidence that the Board of
Directors has in you and in the talent of the Navisite executive team.
I look forward to continuing our work together for a successful 2007!
Regards
/s/ Arthur Becker
Arthur Becker
Chief Executive Officer

       
/s/ Monique Cormier
  10/25/06
 
   
Signed – Monique Cormier
  Date

NaviSite, Inc.
400 Minuteman Road, Andover, MA 01810
Phone: 978.682.8300 Fax: 978.688.8100
www.navisite.com

 